 
 
I 
111th CONGRESS
1st Session
H. R. 1198 
IN THE HOUSE OF REPRESENTATIVES 
 
February 25, 2009 
Mr. Moran of Virginia introduced the following bill; which was referred to the Committee on Oversight and Government Reform
 
A BILL 
To amend section 8339(p) of title 5, United States Code, to clarify the method for computing certain annuities under the Civil Service Retirement System which are based on part-time service, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Part-Time Federal Employees Equity Act of 2009. 
2.Computation of certain annuities based on part-time serviceSection 8339(p) of title 5, United States Code, is amended by adding at the end the following: 
 
(3)In the administration of paragraph (1)— 
(A)subparagraph (A) of such paragraph shall apply with respect to service performed before, on, or after April 7, 1986; and 
(B)subparagraph (B) of such paragraph— 
(i)shall apply with respect to that portion of any annuity which is attributable to service performed on or after April 7, 1986; and 
(ii)shall not apply with respect to that portion of any annuity which is attributable to service performed before April 7, 1986.. 
3.ApplicabilityThe amendment made by this Act shall be effective with respect to any annuity, entitlement to which is based on a separation from service occurring on or after the date of enactment of this Act. 
 
